Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                    March 25, 2015



Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Timothy Gregpru McClendon
              v. Texas
              No. 14-9040
              (Your No. WR-82, 254-01)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
January 5, 2015 and placed on the docket March 25, 2015 as No. 14-9040.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Redmond K. Barnes
                                         Case Analyst




                                                                            RECEIVED IN
                                                                      COURT OF CRIMINAL APPEALS

                                                                               MAR 31 2015

                                                                          Abel Aco6ta, Clerk